COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-254-CV


IN THE INTEREST OF E.J.C., A CHILD


                                     ----------

           FROM THE 231 ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      On October 6, 2009, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless

appellant, within fifteen days, made arrangements to pay for the clerk’s record

and provided this court with proof of payment.




      1
          … See Tex. R. App. P. 47.4.
      Appellant sent a letter to this court on October 19, 2009, stating she is

indigent and forwarding a copy of an Affidavit of Inability to Pay she filed in the

trial court on July 22, 2008. We notified appellant on October 20, 2009, that

the affidavit does not satisfy the requirements of an affidavit of indigence for

appeal. See Tex. R. App. P. 20.1. We stated that appellant should file an

affidavit complying with Tex. R. App. P. 20.1 with the trial court by November

2, 2009.     Appellant failed to do so and has therefore failed to make

arrangements for payment of the clerk’s record.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for

want of prosecution.    Accordingly, we dismiss the appeal. See Tex. R. App.

P. 37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.




                                                   PER CURIAM


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: November 19, 2009




                                        2